DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
Claims 1, 2, 5 and 7 have been amended.
Claim 65 has been newly added.
Claims 12-14, 16, 21-25, 27, 29, 32-34, 36, 37, 41, 58 and 63 have been withdrawn.
Claims 6, 8, 15, 17-20, 26, 28, 30, 31, 35, 38-40, 42-45, 48, 50-57, 59-62 and 64 have been canceled.
Claims 1-5, 7, 9-11, 46, 47, 49 and 65 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 9-11, 46, 47 and 49 remain rejected and newly added claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Coe (Proc. Mo Acad. Sci. 3: 7-8, 1966, in view of Brown (U.S. Patent Application Publication No. 2015/0257345, September 17, 2015).
The claims read on a pollen suspension comprising a surfactant present in an amount of less than about 5% by weight, an oil or aqueous solution, and about 2% to about 20% monocot pollen by weight (amended claim 1).
Limitations included wherein the pollen suspension solution comprises from about 2% to about 15% monocot pollen by weight (amended claim 2); wherein the pollen suspension solution comprises an oil and an aqueous solution (claim 3); defined as an aqueous solution (claim 4); wherein the pollen suspension solution comprises less than about 1.0% surfactant by weight (amended claim 5); wherein said surfactant is selected from the group consisting of a surfactant polymer, a modified cellulose polymer, a block copolymer of ethylene oxide and propylene oxide, and an agronomically acceptable dispersant polymer soluble in said oil or said aqueous solution (claim 7); wherein said block copolymer of ethylene oxide and propylene oxide further comprises a terminal alkyl group (claim 9); wherein the pollen suspension solution comprises an oil (claim 10); wherein said oil is selected from the group consisting of a paraffin, an isoparaffin, and a silicone oil (claim 11); wherein said pollen suspension solution further comprises at least one solute at a concentration of about 0.5M to about 3.0M to increase the tonicity of the solution, wherein said solute is impermeable to said pollen in said solution (claim 46); wherein the solute is selected from the group consisting of a monosaccharide, a disaccharide, a polysaccharide, a polyhydric alcohol, a polyethylene glycol solute, glucose, fructose, galactose, sucrose, lactose, maltose rehalose, cellobiose, chitobiose, kojibiose, nigerose, isomaltose, trehalose, sophorose, laminaribiose, gentiobiose, trehalulose, turanose, maltulose, leucrose, isomaltulose, gentiobiulose, mannobiose, melibiose, melibiulose, rutinose, rutinulose, xylobiose, maltotriose, melezitose, nigerotriose, maltotriulose, raffinose, kestose, maltodextrin, starch, glycogen, galactogen, cellulose, chitin, pectin, peptidoglycan, mannitol, sorbitol, xylitol, lactitol, isomalt, maltitol, sodium chloride, polyethylene glycol, and glycerol ethoxylate (claim 47); wherein the solute is present in the solution at a) a concentration of between about 0.5M and about 3.0M; or b) about 5% to about 50% solute (weight/volume) (claim 49), and wherein the monocot pollen is selected from the group consisting of corn pollen, wheat pollen and rice pollen (newly added claim 65).

With regard to newly amended claim 1, Coe teaches a pollen suspension solution comprising a surfactant (i.e., Tween), an oil (i.e., mineral oil) or an aqueous solution and 1 cc of pollen per 1 to 6 ml of medium and using a monocot pollen (see Abstract). Coe is silent with regard to specifically teaching “about 2% to about 20% pollen by weight”; however, Brown teaches a plurality of viable pollen grains added to a miscible solution at between 1% and 40% by weight (see paragraph 0031).
With regard to newly amended claim 2, Coe teaches using a monocot pollen (see Abstract). Coe is silent with regard to specifically teaching “about 2% to about 20% pollen by weight”; however, Brown teaches a plurality of viable pollen grains added to a miscible solution at between 1% and 40% by weight (see paragraph 0031).
With regard to claim 3, Coe teaches a pollen suspension comprising an oil and an aqueous solution (see Abstract where it teaches mineral oil and an aqueous medium).
With regard to claim 4, Coe teaches an aqueous solution (see Abstract).
With regard to claim 10, Coe teaches wherein the pollen suspension solution comprises an oil (see Abstract).
With regard to claim 11, Coe teaches mineral oil (see Abstract) which is known as a paraffin oil (as found by the Examiner in a Google search for the term “paraffin oil”).
With regard to newly added claim 65, Coe teaches monocot pollen, in particular corn pollen (see Abstract).

Coe is silent with regard to the limitations of claim 5, 7 and 9; however, as discussed above, Coe does teach the use of a surfactant in a pollen suspension solution. There is no evidence that the limitation cited in claim 5 is critical and it would have been obvious to one of ordinary skill in the art to discover optimal or workable ranges by routine experimentation.

Coe does not teach the limitations of claims 46, 47 and 49.
Brown teaches a pollen suspension solution comprising at least one solute (claims 46 and 49) wherein the solute is a polyhydric alcohol (claim 47) (see paragraph 0011 where it teaches the solute glycerol which is polyhydric alcohol). Brown is silent with regard to the limitation of a “concentration of about 0.5M to about 3.0M”; however, there is no evidence that the concentration limitation cited in claims 46 and 49 is critical and it would have been obvious to one of ordinary skill in the art to discover optimal or workable ranges by routine experimentation.
 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Coe with the teachings of Brown because the combination teaches how to make pollen solutions suitable for distribution to increase pollination. One of ordinary skill in the art would have been motivated to combine the teachings of Coe with that of Brown because Brown teaches that there is a need for an alternative and more reliable means of pollinating crops that are dependent upon bees for pollination (see paragraph 0010).

Response to Arguments
Applicant argues that the cited references do not teach or suggest a pollen suspension comprising less than about 5% surfactant by weight, an oil or aqueous solution and about 2% to about 20% monocot pollen by weight (see page 7, last paragraph to page 8, bridging paragraph of ‘Remarks’ filed August 17, 2022).
This is not persuasive. Coe teaches a pollen suspension solution comprising a surfactant (i.e., Tween), an oil (i.e., mineral oil) or an aqueous solution and 1 cc of pollen per 1 to 6 ml of medium and using a monocot pollen (see Abstract). Coe is silent with regard to specifically teaching “about 2% to about 20% pollen by weight”; however, Brown teaches a plurality of viable pollen grains added to a miscible solution at between 1% and 40% by weight (see paragraph 0031). Though the combined references do not specifically teach the claimed limitations, the combined references teach a pollen suspension comprising a surfactant, oil or aqueous solution and monocot pollen as result effective variables and one of ordinary skill in the art would have known that they can be varied to a predictable effect on the final product and there is no evidence in the references that teach away from the proposed modification.

Applicant argues that the Brown reference merely describes pollen suspension solutions comprising pollen from asterids, rosids, eudicots or plants from the Rosaceae family and one of ordinary skill in the art would understand that in contrast to these plants monocot pollen clumps within hours of collection and rapidly loses viability in aqueous solutions (see page 8, bridging paragraph of ‘Remarks’ filed August 17, 2022).
This is not persuasive. It is noted that the Brown reference also states that pollen from any plant may be used (see, for example, paragraph 0019). Furthermore, Coe teaches pollen suspension comprising pollen from a monocot, namely corn and does not teach that monocot pollen clumps within hours of collection nor that it rapidly loses viability in aqueous solution. In fact, Coe teaches that pollen can be suspended in aqueous medium and successfully effects fertilization (see Abstract).

Applicant argues that the limitations about 2% to about 20% monocot pollen by weight and less than about 5% surfactant by weight are critical for producing a pollen suspension solution (see page 8, bridging paragraph of ‘Remarks’ filed August 17, 2022).
This is not persuasive. The fact that the cited references do not specifically teach the claimed limitations does not make the claimed invention non-obvious. See MPEP 2144.05(II)(A) where it teaches "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). 

Applicant argues that the rejection of record relies on an “obvious to try” rationale however, there were not a finite number of identified, predictable potential solutions (see page 8, last paragraph to page 10, first full paragraph of ‘Remarks’ filed August 17, 2022).
This is not persuasive. It is noted that the rejection of record does not rely on an “obvious to try” rationale. The rejection is based on the fact that it would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Coe with the teachings of Brown because the combination teaches how to make monocot pollen solutions suitable for distribution to increase pollination. 

Applicant argues that a skilled artisan seeking to modify the teaching of Coe to arrive at the claimed pollen suspension solution would have had no expectation of success (see page 10 last paragraph to page 11, bridging paragraph of ‘Remarks’ filed August 17, 2022).
This is not persuasive. A skilled artisan seeking to modify the teaching of Coe to arrive at the claimed pollen suspension solution would have had an expectation of success because Coe teaches that monocot pollen can be used successfully in pollen suspension solution comprising a surfactant and an oil or an aqueous solution (see Abstract).

Applicant argues that a person of ordinary skill in the art would have had no expectation of success in combining the cited references to arrive at the claimed invention because the claimed invention exhibits unexpected results (see page 11, second full paragraph of ‘Remarks’ filed August 17, 2022).
This is not persuasive. Coe teaches that pollen suspended in aqueous medium, mineral oil, oil with Tween (a surfactant), aqueous with Tween or an emulsion can successfully effect fertilization (see Abstract); thus, a person of ordinary skill in the art would have an expectation of success in combining the references to arrive at the claimed invention or at least modifying the teachings of Coe because Coe teaches a pollen suspension solution comprising the use of a surfactant, oil or aqueous solution and monocot pollen. Thus, the claimed invention does not exhibit unexpected results because any differences between the claimed invention and the cited references may be expected to result in some differences in properties but the properties do not differ to such an extent that the differences are unexpected.

Conclusion
Claims 1-5, 7, 9-11, 46, 47, 49 and 65 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH O. ROBINSON whose telephone number is (571)272-2918. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH O. ROBINSON/           Primary Examiner, Art Unit 1661